ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Objections
Claims 12 and 15 are objected to because of the following informalities:  
Claim 12, line 6 recites “a section” which should recite “a second section.”
Claim 15, lines 5 and 7 each recite the word “another” which should recite “other.”
Claim 15, line 7 recites “a section” which should recite “a second section.”

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites among other limitations “a first section extending from the first end; a second section extending from the first end, wherein the first section and the second section are affixed at the first end to form a Y-shape; a first handle comprising an inward end and an outward end, each affixed to the first section and the second section in a first configuration” which is generally unclear.  It is unclear whether each of the inward and outward ends are each/both affixed to the first and second section, or whether the inward end is affixed to the first section and the outward end is affixed to the second section.
Applicant illustrates in Fig. 8 of a configuration where the inward end of a handle is attached to both first and second sections 804,805 (which are attached to a rope 803 that terminates at junction 803, see Applicant’s specification [0041]), and another configuration where the inward end of the handle is attached to the first section and the outward end is attached to the second section.  Nowhere is it disclosed or shown where each (of the inward end and an outward end) are affixed to the first section and the second section in a first configuration.
For purposes of examination, the Office interprets the phrase to be where an inward end of the handle is attached to the first section and the outward end of the handle is attached to the second section.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US PG Pub. No. 2014/0228180, Aug. 18, 2014) in view of Carter (US Pat. No. 9,757,604, Sep. 12, 2017).
Carter was cited in the PTO-892 mailed on 06/09/2022.
Regarding claim 1, Walker teaches a system for using as a jump-rope and a resistance band (see para. [0007]), the system comprising: an elastic elongate element 25 (see Figs. 1-2 below, and para. [0051]) comprising: a first end 9, 52 (see Fig. 1 below and para. [0048], and Fig. 13, below), a second end 9 (in Fig. 1-2 below), 52 (in Fig. 13 below) opposite the first end 9,52 and a first handle 30 (see para. [0044], and Figs. 1-2, 13 below) arranged at the first end, wherein the first handle 30 is configured to engage the first end 9,52of the elastic elongate element 25, wherein the first handle 30 comprises a hollow section 38 comprising: a recess having a first diameter (i.e., diameter of 32, see Fig. 7 below); and a second handle 30 arranged at the second end 9,52, wherein the second handle 30 is configured to engage the second end of the elastic elongate element 25, wherein the system is configured to achieve: a first configuration (configuration B, shown in Fig. 2 below), wherein the first handle and the second handle are arranged in-line with the elastic elongate element, and a second configuration (configuration A, shown in Fig. 1 below), wherein the first handle and the second handle are arranged transverse to the elastic elongate element.  

    PNG
    media_image1.png
    612
    370
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    583
    403
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    651
    589
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    524
    557
    media_image4.png
    Greyscale

	Walker is silent in explicitly teaching the hollow section 38 having a hard stop having a second diameter less than the first diameter (i.e., inner diameter of 32).
Carter, however, in an analogous art teaches an exercise device for jump roping (see Fig. 1B below) and resistance training (see Fig. 3A below), the device having a hollow handle 121a with a hard stop 122a having a second diameter (i.e., inner diameter at 122a in Fig. 1D below) less than the first diameter, where in a first configuration, a first end of an elongate element 110 is arranged within the recess against the hard stop 122a (see Fig. 1D) and a second configuration where the handle 121a is transverse the elongate element (see Fig. 3A) and the first end of the elongate element 110 is arranged outside of the recess.

    PNG
    media_image5.png
    573
    374
    media_image5.png
    Greyscale
	 
    PNG
    media_image6.png
    627
    399
    media_image6.png
    Greyscale
	
    PNG
    media_image7.png
    752
    487
    media_image7.png
    Greyscale

	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Walker such that the handle 30 has a hard stop 122 with a diameter less than the diameter of the recess, where the first end of the elongate element is arranged against the hard stop and a second configuration where the first end of the elongate element is arranged outside the recess as taught by Carter in order to provide an alternative handle configuration such that the elastic elongate element 26 is securely attached to the handle 30 during jump-roping.
Regarding claim 2, Walker teaches a first feature 60 (see Fig. 13 above and para. [0077]) arranged along the elastic elongate element 25 proximal to the first end 52 and configured to affix to the first end 62 (i.e., where carabiner 8 at the first end connects with the hole 61 of the feature 60, see para. [0077]) to form a first handle loop in the second configuration; and a second feature 60 arranged along the elastic elongate element 25 proximal to the second end 52 and configured to affix to the second end 52 (i.e., where carabiner 8 at the first end connects with the hole 61 of the feature 60, see para. [0077]) to form a second handle loop in the second configuration.  
Regarding claim 3, Walker teaches wherein the first feature 60 comprises a first loop 61, and wherein the second feature 60 comprises a second loop 61 (see para. [0077], and Fig. 13 above).  
Regarding claim 4, Walker teaches a feature 60 (see Fig. 13 above and para. [0077]) arranged along the elastic elongate element 25 proximal to the first end 52 and configured to affix to the first end 62 (i.e., where carabiner 8 at the first end connects with the hole 61 of the feature 60, see para. [0077]) to form a loop, but is silent in explicitly teaching a plurality of features 60 arranged along the elastic elongate element 25, wherein: the first end 52 of the elastic elongate element 25 is configured to engage any of the plurality of features; and the second end 52 of the elastic elongate element 25 is configured to engage any of the plurality of features. 
However, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP § 2144.04.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Walker and to merely duplicate the number of features 60 on the length of the elastic elongate member 25 in order to provide more locations in which to connect the ends 52 of the elastic elongate member to either shorten or length the effective resistance length of the elastic elongate member (for resistance type exercise).
Regarding claim 5, Walker teaches wherein, in the second arrangement (i.e., resistance training configuration) the elastic elongate element 25 forms a first loop at the first end 52 and forms a second loop at the second end (see para. [0077]); and wherein the first handle 30 is arranged at the first loop and the second handle 30 is arranged at the second loop.  
Regarding claim 6, Walker teaches wherein, in the second arrangement (i.e., resistance training configuration): the first handle 30 is arranged transverse to the elastic elongate element at the first end, wherein the first handle 30 comprises a first centroid (i.e., cylindrical handle having a center); the second handle 30 is arranged transverse to the elastic elongate element at the second end, wherein the second handle 30 comprises a second centroid (i.e., cylindrical handle having a center); and the first centroid and the second centroid are closer to each other in the second configuration than in the first configuration (i.e., in the transverse direction when the handles 30 are coupled to respective features 60, the center of the handles are closer together than when the handles are in the configuration shown in Fig. 13, for jump rope exercise).  
	Regarding claim 7, Walker teaches wherein the elastic elongate element 25 is configured to achieve a length longer than the first length when in tension (see paras. [0051]-[0052]).  
Regarding claim 8, Walker teaches wherein the elastic elongate element comprises an elastic rope (see paras. [0051]-[0052]).    
Regarding claim 9, Walker teaches wherein the elastic elongate element 26 comprises a rest length that corresponds to a jump-rope length (see paras. [0053]-[0054]).  
Regarding claim 11, the first end 52 and the second end 52 of the elastic elongate element 25 of Walker (see Fig. 13) are capable of being configured to be affixed to each other to form a third loop (such as by connecting the carabiners 8 at each end 52 to each other, see Fig. 13).  
Regarding claim 17, Walker teaches a system for using as a jump-rope and a resistance band, the system comprising: an elastic elongate element 25 comprising: a first end 9, a second end opposite the first end 9 (see Fig. 1 below), a rest length extending between the first end 9 and the second end 9, a first section (see annotated Fig. 6A below, where the first section can be elastic, see Walker, para. [0046]) extending from the first end 9; a second section (see annotated Fig. 6A below) extending from the first end 9, wherein the first section and the second section (see Fig. A and 6A above) are affixed at the first end 9 (i.e., affixed to end 9 via loops 22 and hook 8) to form a Y-shape; a first handle 30 comprising an inward end and an outward end, each affixed to the first section and the second section in a first configuration (see Fig. 6A below); and a second handle 30 (see Fig. 1 below) arranged at the second end (i.e., coupled to the second end 9).  
[AltContent: arrow][AltContent: textbox (outward end)][AltContent: arrow][AltContent: textbox (second section)][AltContent: arrow][AltContent: arrow][AltContent: textbox (inward end)][AltContent: textbox (first section)]
    PNG
    media_image1.png
    612
    370
    media_image1.png
    Greyscale

    PNG
    media_image8.png
    602
    772
    media_image8.png
    Greyscale


Regarding claim 18, Walker teaches a method for reconfiguring an exercise rope, wherein the exercise rope comprises: an elastic elongate element 25 comprising: a first end 9, and a second end 9 opposite the first end (see Fig. 1 above), a first handle 30 arranged at the first end 9 (see Fig. 1 above), wherein the first handle 20 is configured to engage the first end 9 of the elastic elongate element 25 and wherein the first handle comprises a hollow section 38 comprising a recess having a first diameter (i.e., diameter of 32, see Fig. 7 above); and a second handle (i.e., right handle 30, see Fig. 1 above) arranged at the second end 9, wherein the second handle 30 is configured to engage the second end of the elastic elongate element 25 (see Fig. 1 above), the method comprising: reconfiguring the first handle from a first configuration wherein the first handle is in-line with the elastic elongate element 25 (see Fig. 2 above), to a second configuration (see Fig. 1) wherein the first handle is transverse to the elastic elongate element 25; and reconfiguring the second handle 30 from a first configuration (see Fig. 2 above) wherein the second handle 30 is in-line with the elastic elongate element 25, to a second configuration wherein the second handle is transverse to the elastic elongate element 25 (see Fig. 1 above) and the first end is outside of the recess (see also Fig. 13, where when hook 8 is attached to connector 61, the handle is transverse and the end of the elastic elongate element 25 is outside of the recess of the handle 30).  
	Walker is silent in explicitly teaching the hollow section 38 having a hard stop having a second diameter less than the first diameter (i.e., diameter of 32) and in the first configuration the first end is retracted in the recess against the hard stop.
Carter, however, in an analogous art teaches an exercise device for jump roping (see Fig. 1B above) and resistance training (see Fig. 3A above), the device having a hollow handle 121a with a hard stop 122a having a second diameter (i.e., diameter at 122a in Fig. 1D above) less than the first diameter, where in a first configuration, a first end of an elongate element 110 is arranged within the recess against the hard stop 122a (see Fig. 1D) and a second configuration where the handle 121a is transverse the elongate element (see Fig. 3A) and the first end of the elongate element 110 is arranged outside of the recess.
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Walker such that the handle 30 has a hard stop 122 with a diameter less than the diameter of the recess, where the first end of the elongate element is arranged against the hard stop and a second configuration where the first end of the elongate element is arranged outside the recess as taught by Carter in order to provide an alternative handle configuration such that the elastic elongate element 26 is securely attached to the handle 30 during jump-roping.
Regarding claim 20, Walker teaches wherein the exercise rope comprises a feature 60 arranged along elastic elongate element 25 proximal to the first end 9, and wherein reconfiguring the first handle 30 comprises engaging the first end of the elastic elongate element 25 to the feature 60 (see para. [0077], and Fig. 13 above, where the end of the elastic element 25 can be looped via the carabiner onto the feature 60).  
Allowable Subject Matter
Claim 16 is allowed.
Regarding claim 16, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations of the claim and more specifically, a system for using as a jump-rope and a resistance band, the system comprising: an elastic elongate element comprising: a first end, a second end opposite the first end, and a rest length extending between the first end and the second end, a first handle arranged at the first end, wherein the first handle is configured to engage the first end of the elastic elongate element, wherein the first handle comprises a first slot extending partially along a longitudinal axis of the first handle, and wherein the first slot comprises a width that is greater than or equal to a width of the elastic elongate element; and a second handle arranged at the second end, wherein the second handle is configured to engage the second end of the elastic elongate element, and wherein the system is configured to achieve:  a first configuration, wherein the first handle and the second handle are arranged in-line with the elastic elongate element, and a second configuration, wherein the first handle and the second handle are arranged transverse to the elastic elongate element, and wherein, in the second configuration, the elastic elongate element extends from inside the first handle through the first slot such that the first handle forms a T-handle.

Claims 12 and 14-15 would be allowable except for minor informalities.
Regarding claim 12, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations of the claim and more specifically ,a system for using as a jump-rope and a resistance band, the system comprising: an elastic elongate element comprising: a first end and a second end opposite the first end; a first section affixed at the first end; and a second section affixed at the first end, wherein the first section and the second section form a Y-shape at the first end; a first handle comprising an inward end and an outward end; and a second handle arranged at the second end, wherein the second handle is configured to engage the second end of the elastic elongate element, wherein the system is configured to achieve:  a first configuration, wherein the inward end is affixed to the first section and to the second section, and wherein the first handle is arranged in-line with the elastic elongate element; and a second configuration, wherein the inward end is affixed to the first section and the outward end is affixed to the second section to form a loop, and wherein the first handle is arranged transverse to the elastic elongate element.
Claims 14-15 depend either directly or indirectly from claim 12 and would be allowable for the same reasons claim 12 would be allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702. The examiner can normally be reached Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784